Case 2:16-md-02687-MCA-MAH Document 1465-12 Filed 12/11/20 Page 1 of 1 PageID: 37856




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                                                       Civil Action No. 16-md-2687
                                                              (MCA)(MAH)
    IN RE: LIQUID ALUMINUM SULFATE
    ANTITRUST LITIGATION                                     MDL No. 2687
                                                        Motion Date: April 5, 2021


          ORDER GRANTING DEFENDANTS’ MOTION TO ENFORCE
                SETTLEMENTS AND JUDGMENT ORDERS

          THIS MATTER having been brought before the Court by Defendants

    American Securities, LLC, C&S Chemicals, Inc. and USALCO, LLC (collectively,

    the “Settling Defendants”) to enforce settlements and to enjoin Relator Lawrence

    McShane and the various governmental entities he purports to represent

    (collectively, the “Municipalities”) from pursuing claims; and the Court having

    considered the submissions of the parties and the arguments of counsel, if any, and

    for good cause shown,

          IT IS this ________ day of _____________________ 2020,

          ORDERED that Settling Defendants’ Motion to Enforce Settlements is

    hereby GRANTED; and it is further

          ORDERED the Relator Lawrence McShane and the Municipalities are

    hereby enjoined from pursuing the claims against each of the Settling Defendants.


                                          ____________________________________
                                          United States District Judge
